DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The preliminary amendment dated 10/29/2019 has been received and will be entered.
Claim(s) 1-15 is/are pending.
Claim(s) 1-15 is/are currently amended.
Claim(s) 16 is/are acknowledged as cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

I. Claim(s) 1-15 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding, et al., A System to Create Stable Nanoparticle Aerosols from Nanopowders, J. Vis. Exp. 2016; 113: e54414, doi: 10.3791/54414, pp. 1-9 (hereinafter “Ding at __”). 

With respect to Claim 1, this claim requires “a compressed gas reservoir connected to a nanoparticulate material receptacle through an operational valve, wherein the receptacle  comprises an outlet hole  for the aerosol.” Ding teaches a compressed gas reservoir. (Ding at 1 – “Dry compressed air”). A nanoparticulate material receptacle is taught. (Ding “Figure 1” – mixing chamber). An orifice / outlet hole is taught. (Ding at 1-2, “Figure 1”). As to the valve, Ding teaches a “flow tuner,” which is interpreted as a valve. Id. 
To the extent the “dry compressed air” teaching is insufficient to address the “reservoir” language, this difference does not impart patentability. Official notice is taken that tanks or reservoirs of compressed gas exist. Evidence will be supplied, if requested. Ding goes on to teach “it is critical that the setup's internal parts provide a clean environment for the tests. Potential sources of contaminants are ambient particles and test materials from previous experiments.” (Ding at 8). This teaches that contamination is bad. Presumably, using a tank of compressed gas would eliminate contaminants, and as such, one of ordinary skill in the art would be motivated to do so. To the extent the “flow tuner” cannot be interpreted as a valve (no such concession is made), use of a “valve” is an obvious expedient. Note the authorship of Ding indicates some affiliation with a university.  The level of skill in the art is high. One of skill in the art would understand a valve “tunes” the flow – in the most basic sense – by allowing the flow to be stopped. One of skill in the art would be motivated to use a valve to stop the process / stop flow for any number of reasons, for example ending the experiment, replacing process equipment, etc. 
Claim 1 further requires “wherein the outlet of the nanoparticulate material receptacle is connected to or inserted into a pressurized aerosol distribution chamber equipped with a hole for the aerosol to exit out of the chamber.” Ding teaches that the mixing chamber (i.e. nanoparticulate material receptacle) is connected to or inserted into a measurement chamber (i.e. pressurized aerosol distribution chamber) that is equipped with various holes/exits. (Ding at 1-2, “Figure 1”).  
As to Claim 2, two flows of gas are shown entering the hyperfilter.  Id. 
As to Claim 3, a filter (hyperfilter) is taught. Id. 
As to Claim 4, sizing of the reservoir / gas tank is an obvious expedient to fluidize a given powder / amount of powder. Changes of size do not impart patentability. MPEP 2144.04 IV. A. 
As to Claim 5, the atmosphere is controlled. (Ding at 1-2, “Figure 1”).  
As to Claim 6, sections and holes are taught/reasonably suggested. Id. 
As to Claim 7, sections and connections are taught/reasonably suggested. Id.
As to Claim 8, at least a filter is taught. Id. 
As to Claim 9, the flow tuner is a pressure control point, as is any piece of process equipment/conduit/piping (as there would be a pressure drop across all of it). Id.
As to Claim 10, Ding teaches a humidity sensor. Id.
As to Claim 11, Ding teaches “dry dilution air according to the sampling needs,” which is interpreted as a diluting gas flow at the outlet of the chamber. Id. 
As to Claim 12, a sampling point is taught. Id. Flowmeters/rotameters are taught. Id. Use of a rotameter in the location claimed is an obvious expedient to facilitate measurement of the sample. 
With respect to Claim 13, this claim requires “using a generator according to claim 1, wherein the method comprises performing the following steps: a) introducing a gas flow in the generator, compressing it-the gas in the compressed gas reservoir where it is stored at controlled pressure.” The discussion of the reservoir accompanying Claim 1 is incorporated herein by reference. Gas flow is introduced. (Ding at 3). 
Claim 13 further requires “b) instantaneously releasing the compressed gas from the reservoir causing it to go through the nanoparticulate material receptacle, generating an aerosol of the material and causing it to reach the pressurized distribution chamber through an outlet hole of the receptacle, the aerosol being stored in the chamber at controlled pressure.” The aerosolization is switched on. Id. 
Claim 13 further requires “c) continuously releasing the aerosol stored in the pressurized distribution chamber through an outlet hole out of the chamber.” The aerosol is released. Id. 
As to Claim 14, repeating is an obvious step to gain data / study aerosolization. 
As to Claim 15, filtering and monitoring is taught. (Ding at 1-2, “Figure 1;” 3, “4. Characterization”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736